Citation Nr: 0102353	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  97-09 280	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of legal fees from past-due benefits.


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter involving attorney fees arises from various 
proceedings which followed an October 11, 1990, decision by 
the Board of Veterans' Appeals (Board) which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The appeal to the Board had been from a 
rating decision entered in September 1989 by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In conjunction with an appeal of the October 1990 Board 
decision, the claim was subsequently, in March 1992, remanded 
to the Board by the United States Court of Appeals for 
Veterans Claims (Court) for actions inclusive of obtaining 
pertinent examination of the veteran.  Development to include 
obtaining such examination was addressed to the RO in a Board 
remand dated in July 1992.  Thereafter, in a rating decision 
entered in October 1992, service connection for PTSD was 
granted, effective August 17, 1989, from which date a 30 
percent disability evaluation was assigned.  In a rating 
decision entered in February 1997, 50 and 70 percent ratings 
for the veteran's PTSD, effective from August 3, 1994 and 
March 24, 1996, respectively, were granted.  A total rating 
based upon unemployability (TDIU) was also granted, effective 
from March 24, 1996.

The claimant in the present case is the attorney who had been 
retained by the veteran in December 1990.  Both he and the 
veteran were notified by a March 13, 1997, letter from the RO 
that the case was being transferred to the Board for a 
determination concerning the attorney's eligibility for 
payment of attorney fees from past-due benefits created in 
conjunction with the February 1997 rating decision.  They 
were advised that any additional evidence or argument 
concerning the attorney fee agreement should be submitted to 
the Board within 30 days.  No response was received from 
either party.  

In May 1997, the Board denied eligibility for the claimant to 
charge or receive a fee for legal services provided the 
veteran in connection with the RO's February 1997 rating 
grant of increased ratings for PTSD as well as the award of a 
TDIU.

Thereafter, the claimant filed an appeal with the Court.  In 
an October 2000 Joint Motion to Vacate the May 1997 Board 
decision and to Remand the case ("Joint Motion"), it was 
requested, in light of the intervening decision of the Court 
in Scates v. Gober, 14 Vet. App. 62 (2000), that the Court 
vacate the May 1997 Board decision and remand the case for 
disposition in accordance with Scates.  The Court, on October 
16, 2000, vacated the May 1997 Board decision and remanded 
the matter of eligibility for payment of legal fees from 
past-due benefits to the Board "with directions to dismiss" 
such matter.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

Subsequent to the issuance of the Board's May 1997 decision 
bearing on eligibility for payment of legal fees from past-
due benefits, the Court held that such matters are beyond the 
purview of the Board's jurisdiction.


CONCLUSION OF LAW

The Board did not have jurisdiction to adjudicate the issue 
of eligibility for payment of legal fees from past-due 
benefits in its May 1997 decision.  Scates v. Gober, 14 Vet. 
App. 62 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In Scates v. Gober, 14 Vet. App. 62 (2000), the Court held 
that, in accordance with its interpretation of 38 U.S.C. § 
5904(c)(2), the Board was without original jurisdiction to 
consider any issues regarding entitlement to attorney fees in 
direct-payment cases.  While the Court observed that the 
Board had original jurisdiction to decide the reasonableness 
of a fee, it held that any issues regarding entitlement to 
attorney fees in direct-payment cases must first be addressed 
by the agency of original jurisdiction.

As noted above, in response to an October 2000 Joint Motion, 
the Court, in accordance with Scates, supra, on October 16, 
2000, vacated the May 1997 Board decision and remanded the 
matter of eligibility for payment of legal fees from past-due 
benefits to the Board "with directions to dismiss" such 
matter.  Thus, the Board herein dismisses the claim.


ORDER

The Board being without jurisdiction to adjudicate the same, 
the claim of eligibility for payment of legal fees from past-
due benefits is dismissed.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 


